           Case 1:19-cv-11605-WGY Document 32 Filed 04/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN

                Plaintiff,
                                                   Civil Action No. 19-cv-11605-WGY
                         v.

WELLINGTON MANAGEMENT
COMPANY LLP AND CHARLES ARGYLE,

                Defendants.


 JOINT MOTION TO EXTEND THE COURT’S SCHEDULING ORDER DEADLINES

          Now come the parties Wellington Management Company LLP and Charles Argyle

(“Defendants”) and Gigi Kai Zi Chan (“Plaintiff”) in the above-referenced civil action and

jointly request that this Court extend all remaining deadlines set forth in the current Scheduling

Order [Dkt. #26] by ninety (90) days. As grounds therefor, the parties state:

          1.    Under this Court’s December 18, 2019 Scheduling Order, fact discovery must be

completed by June 1, 2020.

          2.    Since the entry of the December 18, 2019 Scheduling Order, the parties have

exchanged written discovery requests.

          3.    The parties have also been working cooperatively and diligently on ESI, and

expect the document production in this matter to be voluminous.

          4.    The emergence of the Covid-19 pandemic and its rapid spread in Massachusetts

and throughout the world, as well as the attendant social distancing requirements both within and

outside this jurisdiction, has made it extremely difficult for counsel to conduct discovery in this

matter.
         Case 1:19-cv-11605-WGY Document 32 Filed 04/21/20 Page 2 of 3




        5.        In particular, Wellington Management Company LLP’s Boston headquarters has

been closed since March 16, 2020 and is currently anticipated not to reopen until June at the

earliest, and even then, would re-open on a phased basis. Access to Wellington Management

Hong Kong’s offices has also been and continues to be limited. This disruption delayed

discovery efforts by WMC and has made document collection by WMC extremely challenging

and unlikely to be completed within the next several weeks.

        6.        The Covid-19 pandemic and related worldwide closures and travel restrictions has

also had a particularly significant impact on the discovery in this case because key witnesses are

located outside the US, including Plaintiff, who lives in France, and a number of witnesses who

live in Asia.

        7.        In addition, individual Defendant Charles Argyle is awaiting news relating to one

of his parents currently in hospice in England in terminal condition. If medical provider

estimates are accurate, Mr. Argyle will need to travel to England at any point within the next

several weeks.

        8.        As a result, the parties jointly seek 90 day extensions of the current discovery

deadline and related summary judgment deadlines and trial date, as follows:

      Litigation Event:                  Current Deadline:               Proposed Deadline:

        Fact Discovery:                     June 1, 2020                  September 1, 2020

  Rule 56 Motions Filed By:                  July 1, 2020                  October 1, 2020

                Trial:                      October 2020                     January 2021
           Case 1:19-cv-11605-WGY Document 32 Filed 04/21/20 Page 3 of 3




                  WHEREFORE, for all of the above-stated reasons, and in the interests of justice,

counsel for the parties request that this joint motion to extend the Court’s current Scheduling

Order deadlines by ninety (90) days be granted.

Respectfully submitted,

GIGI KAI ZI CHAN                                   WELLINGTON MANAGEMENT
                                                   COMPANY LLP and CHARLES ARGYLE,
By her attorneys,
                                                   By their attorneys,
/s/ Patrick J. Hannon
Barbara A. Robb (BBO # 639976)                     /s/ Stephen T. Paterniti
brobb@hartleymichonrobb.com                        Stephen T. Paterniti (BBO # 564860)
Patrick J. Hannon (BBO #664958)                    Stephen.Paterniti@jacksonlewis.com
phannon@hartleyrobbmichon.com                      Sarah Walsh (BBO #664232)
HARTLEY MICHON ROBB, LLP                           Sarah.Walsh@jacksonlewis.com
155 Seaport Boulevard, 2nd Floor                   JACKSON LEWIS P.C.
Boston, MA 02210                                   75 Park Plaza, 4th Floor
Tel: (617) 723-8000                                Boston, MA 02116
                                                   Tel: (617) 367-0025




                                  CERTIFICATE OF SERVICE

        This hereby certifies that on April 21, 2020, this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Stephen T. Paterniti
                                                      Jackson Lewis P.C.



4841-5576-3898, v. 1
